NORTONI, J.
This is a suit for damages alleged to. have accrued to plaintiff wife through the loss of companionship, comfort and support of her husband entailed as a result of the negligence of defendant. Plaintiff recovered and defendant prosecutes the appeal.
Defendant, an incorporated company, owns and operates a coal mine, and plaintiff’s husband was- in its employ as a coal miner at the time of his injury. *656Joseph Gambino, plaintiff’s husband, was injured in defendant’s coal mine by a rock falling upon him from the roof over the neck of his room — that is, in a space which connects the miner’s room or working place with the main entry of the mine. The rock which fell from the roof' upon Gambino, it is said, was six feet in length, three feet wide and about three inches in thickness. He was caught under the edge of the rock and suffered a broken leg and other injuries which incapacitated him from performing any kind of service and rendered him sick and debilitated for a period of several months.
It appears that the neck of the miner’s room where plaintiff’s husband was injured, like the main entry of the mine, is in the care and keep of defendant, while the security of the room or working place of the miner is to be looked after by the miner himself. It is, therefore, conceded throughout the case that the obligation to exercise ordinary care with respect to the reasonable safety of the roof of the nock of the room from whence the rock fell rested upon defendant. The evidence tends to prove that defendant was remiss in the matter of inspecting the roof of the neck of the room and securing it from the fall of rock and that plaintiff’s husband was injured as a result of defendant’s negligence thereabout.
The sole question for consideration relates to the right of recovery in the plaintiff wife as for consortium —that is, for the loss of the society, companionship, and also the aid and support of her husband during the time he was so incapacitated. No case has been cited revealing such a recovery on the part of the wife to have been sustained, where the deprivation of the society, companionship, aid, comfort and support of her husband was occasioned through a mere negligent tort. Moreover, after considerable research, we have found none to that effect and the authorities seem with *657one accord to announce a contrary view, for it is said the entire loss is to he compensated in the husband’s suit. No one can doubt that it is the general rule that the husband may recover in his suit damages’accrued through a negligent injury to his person for such loss as ensues on account of his diminished earning power and loss of wages. But be this as it may, the wife is entitled to the support of her husband, and prior decisions declare that she may recover in her own name from one who has wrongfully deprived her of such support, as throug'h an intentional tort.
That she may recover under the Married Woman’s Statute in her suit for loss of the companionship, society, aid, comfort and support of her husband of which she is deprived through an intentional tort, as by the alienation of his affections, is not open to question; this for the reason that such alienation of affections and the loss it entails involves a violation of her “personal rights.” [See Clow v. Chapman, 125 Mo. 101, 28 S. W. 328 ; Nichols v. Nichols, 147 Mo. 387, 48 S. W. 947.] It has been heretofore determined by this- court that the wife may recover, too, for the loss of society, comfort, companionship and aid and support of her husband of which she is deprived by the wilful act of a defendant who, by constant annoyance and threats, occasions his insanity. [See Clark v. Hill, 69 Mo. App. 541.] These judgments obviously proceed on the theory that the loss to be compensated results from the violation of the “personal rights” of the plaintiff wife from whom the husband has been enticed or driven away through wilful and intentional conduct on the part of defendant. In this view, it is said the “personal rights” of the wife to have the companionship- and support of her husband have been .directly invaded and therefore the tort involved is a wrong perpetrated upon her. The proposition is entirely sound in those cases in*658volving the alienation of the affections of the husband, for it is certain there the husband would have no right of action as for a wrong perpetrated upon him, especially in, view of the fact that he participated in the wrong upon Iris wife. But such may not be true as to the subject-matter involved in Clark v. Hill, supra, for there it would seem the husband, driven insane by the wilful conduct of Hill in threatening violence, etc., would have a right of action therefor as well, for in such case the suffering of the insane husband, though purely mental, resultéd from malicious, inhuman and oppressive conduct. [See Hickey v. Welch, 91 Mo. App. 4.]
It is difficult to square the principle reflected in Clark v. Hill with the rule of decision which obtains in cases of the character of this one; but be that as it may, that case is not directly in point here, for it certainly does not involve a negligent tort; on the contrary that tort was intentional and malicious. However, the question is confused and we are much embarrassed by the judgment in-that case. The authorities with one accord deny the right' of the wife to recover for the loss of the society, aid, comfort and support of her husband, as in this case, where, he is but temporarily incapacitated through the negligence of another, on the ground, as we understand it, that the tort involved is a wrong inflicted directly on the husband to whom the cause of action accrues and that the loss of the wife sought to be compensated therein is merely consequential. In other words, it is reasoned that such loss of society and support does not amount to a violation of her “personal rights” under the Married Woman’s Statutes, but rather that the tort is against, and the injury to, her husband, to whom alone compensation should be made; for her right, derived through the marital relations with him, is jemote~ and therefore not a subject for juridical consideration *659so long as lie may enforce it. In this view, the courts have denied the right of recovery of the wife for the loss of the society, comfort and support of her husband in every case of this character with which we are acquainted. There is but one authority in this State on the question and that is- a recent decision of the Kansas City Court of Appeals, directly in point. [See Stout v. Kansas City Terminal Ry. Co., 172 Mo. App. 113, 157 S. W. 1010 ; see, also, to the same effect Feneff v. N. Y. Cent. & H. River R. Co., 203 Mass. 278 ; Brown v. Kitselman, 98 N. E. (Ind.) 631 ; 40 L. R. A. (N. S.) 236 ; Goldman v. Cohen, 63 N. Y. Supp. 459 ; 21 Cyc. 1530 ; 6 Thomp. Neg, sec. 7411.] For a highly instructive discussion of the whole subject, though not directly in point as authority here, see Marri v. Stamford Street R. Co., 84 Conn. 9.
The judgment should be reversed. It is so ordered.
Allen, J., concurs. Reynolds, P. Jconcurs in separate opinion.